Citation Nr: 0117517	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

In August 1999, the Board determined that the claim of 
entitlement to service connection for hypertension was not 
well grounded.  Also, the Board denied entitlement to an 
increased evaluation for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
representative and the Office of General Counsel reached an 
agreement.  Pursuant to the agreement, the parties filed a 
joint motion requesting that the Court vacate the Board's 
decision denying entitlement to service connection for 
hypertension and entitlement to an increased evaluation for 
PTSD.  The Court granted the joint motion in August 2000.  
The case has since been returned to the Board for compliance 
with directives that were specified.

It appears that the representative is raising the issue of an 
effective date, prior to February 7, 1997, for a previous 
March 1999 RO grant of a 70 percent evaluation for PTSD, as 
well as application of the criteria for rating psychiatric 
disorders prior to November 7, 1996, the date of 
implementation of amended criteria.  These issues have been 
neither procedurally prepared nor certified for appellate 
review and are referred to the RO for initial consideration 
and appropriate action as they are not inextricably 
intertwined with the issues which are the subject of the 
current appellate review.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In addition to guidance contained in the Court's order, 
because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

Significantly, the Board notes that in Massey v. Brown, 7 
Vet. App. 204 (1994), the Court held that in psychiatric 
rating cases, the examination findings must be correlated to 
the pertinent rating criteria.  

Accordingly, the veteran should be afforded an adequate 
comprehensive VA examination by a board certified 
psychiatrist with supplemental psychological tests in order 
to determine the current extent and degree of severity of his 
PTSD.  This would and should be in compliance with the 
standards enumerated in Massey, and with opportunity for the 
examiner to review the veteran's claims folder.  The Board 
recognizes that a number of years have passed since he was 
last afforded a formal VA psychiatric examination.  

Also, the RO should afford the veteran a VA social and 
industrial survey (SIS) to determine his employability status 
in relation to disability associated with service-connected 
PTSD, only.

Importantly, the Board notes that the record contains an 
October 1997 statement from CCB, MD, a physician.  He appears 
to suggest a causal relationship between the veteran's 
service-connected PTSD and the onset of hypertension.  In 
this regard, the RO should afford the veteran a comprehensive 
examination by a board certified cardiologist to determine 
the exact nature, extent of severity, and etiology of his 
hypertension, and an opinion as to any causal relationship 
between service-connected PTSD and hypertension.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (2000), the Board is deferring adjudication of the 
issues of entitlement to service connection for essential 
hypertension and an increased evaluation for PTSD pending a 
remand of the case to the RO for further development as 
follows: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran for the purpose of obtaining the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD 
and hypertension.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from al sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA examination by a board 
certified psychiatrist, if available, or 
by an appropriate specialist in 
psychiatry including on a fee basis if 
necessary in order to determine the 
current extent and degree of severity of 
PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
solely in relation to the veteran's 
impairment from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment due to PTSD. 

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The RO should afford the veteran a 
SIS to determine his employability status 
with respect to impairment associated 
with service connected PTSD.

5.  The RO should arrange for a VA 
examination by a board certified 
cardiologist, if available, or to an 
otherwise appropriate specialist in 
cardiology including on a fee basis if 
necessary in order to determine the 
current etiology of his hypertension.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.  The examiner 
should address the following medical 
issues:

(1) Does the veteran have hypertension?

(2) If so, is it at least as likely as 
not that hypertension is secondary to 
service-connected PTSD?

(3) If not, does the service-connected 
PTSD aggravate hypertension?

(4) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) What are the baseline manifestations 
due to the effects of hypertension?

(b) What are the increased manifestations 
which, in the examiner's opinion, are 
proximately due to service-connected PTSD 
based on medical considerations; and

(c) What are the medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to service-connected 
PTSD?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App 268 (1998).




The Board must also review the claims 
file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension to 
include as secondary to service-connected 
PTSD.  In this regard, the RO should 
document its consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The RO should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.  The RO should document its 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled VA examinations may 
adversely affect the outcome of his claims.  38 C.F.R. §§ 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


